Citation Nr: 1036553	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-12 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to total disability based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1973.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the benefit sought on appeal.  

In April 2005, the Veteran presented testimony at a personal 
hearing conducted at the Wichita RO before the undersigned who 
was designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

This matter was remanded in December 2005 and most recently in 
October 2009 to afford the Veteran a VA examination.  As will be 
discussed below, a VA examination was obtained in February 2010 
that adequately addresses the directives of the remand.  Given 
the foregoing, the Board finds that VA has substantially complied 
with the Board's prior remands with regard to this appeal.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with). 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran is service-connected for diabetes mellitus type 
II at 20 percent disabling.  

3.  The Veteran's service-connected diabetes mellitus type II has 
not been shown to render him unemployable.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.321, 4.16 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his/her representative, if applicable, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide the 
claimant with notice of what evidence not previously provided 
will help substantiate his/her claim.  19 Vet. App. 473 (2006); 
see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the claimant of what is required to 
establish service connection and that a disability rating and 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board finds that the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in March 2006.  The letter addressed 
all of the notice elements for establishing a claim for TDIU.  
Although the notice was provided after the initial adjudication 
of the Veteran's claim in July 2003, the claim was subsequently 
readjudicated in July 2009 and May 2010 supplemental statements 
of the case (SSOCs).  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing notification 
letter after decision and readjudicating claim and notifying 
claimant of such readjudication in the statement of the case).  
In this case, the fact that the notice did not address either the 
relevant rating criteria or effective date provisions, was 
harmless error because TDIU is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for TDIU.  All 
available service treatment records as well as all identified VA 
and private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and the 
Board in connection with the Veteran's claim.  Additionally, his 
Social Security Administration (SSA) disability records obtained 
in March 2006 were also reviewed.  

Pursuant to the Board's October 2009 remand, a VA examination 
with respect to the claim was obtained in February 2010.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case is adequate, as it was based on 
a physical examination and provides medical information that 
addressed the severity of the Veteran's only service-connected 
disability, diabetes mellitus type II.  Importantly, it addresses 
the impact of the Veteran's diabetes mellitus type II on his 
employment, as requested in the October 2009 remand.  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to his claim for TDIU.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.


LAW AND ANALYSIS

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities provided that if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a 
total rating for compensation purposes based on unemployability 
when the evidence shows that the veteran is precluded, by reason 
of his service-connected disabilities, from obtaining and 
maintaining any form of gainful employment consistent with his 
education and occupational experience.  38 C.F.R. 3.340, 3.341, 
4.16.  Consideration may be given to a veteran's level of 
education, special training, and previous work experience, but 
not to his or her age or the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet the 
percentage requirements for eligibility for a total rating set 
forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the 
Director, Compensation and Pension Service, for extraschedular 
consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from 
granting a total rating under section 4.16(b) because the 
authority to grant such a rating is vested specifically in the 
Director, Compensation and Pension Service.  Should the Board 
find that a case it is reviewing on appeal is worthy of 
consideration under section 4.16(b), the Board may remand the 
case to the RO for referral to the Director, Compensation and 
Pension Service, but the Board may not grant a total rating in 
the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (noting that Board may consider whether referral to 
"appropriate first-line officials" for extra-schedular rating 
is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Thus, the decision by the RO whether to refer a case to 
the Director for extra-schedular consideration is an adjudicative 
decision subject to review by the Board and the Court.

For a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places the 
claimant in a different position than other veterans with the 
same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not enough.  
A high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  The question 
is whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran can 
find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 
(1993).

In this case, a July 2003 rating decision reflects that the 
Veteran is currently assigned a 20 percent disability evaluation 
for diabetes mellitus type II (herein after DMII).  This is his 
only service-connected disability.  The Board observes the 
October 2009 Board denial of the claims for post traumatic stress 
disorder (PTSD) and cardiomyopathy.  As such, the Veteran does 
not meet the minimum schedular criteria for TDIU under 38 C.F.R. 
§ 4.16(a).  

Because the Veteran's combined rating in this case fails to meet 
the schedular percentage standards of section 4.16(a), his claim 
for a total rating may be considered only on an extraschedular 
basis under section 4.16(b).  As such, the Board must determine 
whether referral for extraschedular consideration is warranted 
based solely on his service-connected DMII.  

In this regard, the evidence of record does not show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation solely as a result of his service-connected DMII.  The 
evidence of record indicates that the Veteran last worked in 
January 2001.  In a July 2001 claim for SSA benefits, the Veteran 
reported that he stopped working due to congestive heart failure.  
A December 2001 examination taken in connection with the 
Veteran's claim for SSA benefits reflected that the Veteran most 
recently worked as a sheet metal mechanic for 15 years and 
previously worked as a lineman at an electric company.  In a 
physical residual functional capacity assessment, the Veteran did 
not allege any limitation from his DMII.  A February 2003 SSA 
decision found the Veteran disabled since January 2001 with 
severe impairments due to cardiomyopathy, DMII, hypertension, 
PTSD, and depression.  Further, the Veteran was found to be 
limited to sedentary work.  

Although the Veteran was awarded SSA benefits, that decision was 
based on multiple disabilities.  In this decision, the Board is 
only concerned with the impact of the Veteran's service-connected 
DMII.  Moreover, the criteria utilized by VA and the SSA in 
determining entitlement to disability benefits are not same, and 
a determination by SSA is not binding upon VA.  See, e.g., 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 
(1992).  The law requires VA to make an independent analysis and 
determination.  In this case, VA is not able to consider all the 
disabilities from which the Veteran suffers in determining 
unemployability.  See 38 C.F.R. § 4.16(a). As such, the grant of 
SSA benefits is not sufficient to warrant referral for an 
extraschedular evaluation.

A March 2003 VA general medical examination recorded the 
Veteran's contentions that he was able to walk at a slow pace, 
was unable to perform yard work, unable to walk up a flight of 
stairs without resting but could walk down without too much 
difficulty, and was unable to run due to his right knee.  He 
spent his day sitting and walking less than 50 feet at a time.  
He stated that he was unable to carry anything weighing more than 
five or ten pounds.  Following examination, the diagnoses were 
uncontrolled DMII, cardiomyopathy, and tenea versicolor.  The 
examiner opined that the Veteran is disabled due to uncontrolled 
DMII and cardiomyopathy with the inability to perform work not 
limited to sedentary work. 

As indicated above, the examiner opined that the Veteran was 
disabled due to uncontrolled DMII and cardiomyopathy.  However, 
38 C.F.R. § 4.16(a) allows a total disability rating only for 
service-connected disabilities that render a veteran 
unemployable.  As the Veteran is not service connected for 
cardiomyopathy and the opinion is unclear as to whether DMII in 
and of itself renders the Veteran unemployable, the Board assigns 
it little probative value as it does not address the question at 
issue.  

On the contrary, the Veteran underwent another VA examination in 
February 2010.  It was noted that the Veteran is on a specific 
diet plan and is taking medication and insulin to control his 
diabetes mellitus.  The Veteran reported better control over his 
DMII over the past few years.  The examiner commented that there 
was no current evidence by physical examination precluding the 
Veteran from gainful employment due to his DMII.  The examiner 
found it noteworthy to recognize the improvement in his diabetic 
control through DIGMA.  The Board notes that this is supported by 
VA records which reflect poor control from 2002 to 2004 but good 
control in 2005.  The Board affords this opinion great probative 
value as it is based on a review of the Veteran's claims file and 
physical examination.  

In summary, the requirements for consideration of a TDIU on a 
schedular basis are not satisfied and no competent medical 
evidence is of record to the effect that the Veteran is unable to 
obtain and/or maintain substantially gainful employment due to 
his service-connected DMII.  Based on a review of the evidence of 
record, the Board is of the opinion that the disability 
evaluation assigned to the Veteran's disorder under the VA 
Schedule for Rating Disabilities accurately reflects the 
Veteran's overall impairment to his earning capacity due to his 
service-connected DMII.  Therefore, a total rating for 
compensation based on individual unemployability due to a 
service-connected disability is not warranted.


ORDER

Entitlement to TDIU is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


